IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                    Fifth Circuit

                                                                   FILED
                                                                  March 24, 2008
                                 No. 07-30002
                               Summary Calendar             Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

OBOT NELSON UDOH

                                           Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 6:04-CR-60060-1


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
        Obot Nelson Udoh appeals his conviction and sentence for health care
fraud. He argues that (1) his Sixth Amendment rights were violated when he
was arraigned by a magistrate judge; (2) his rights to a speedy trial were
violated; and (3) the Sixth Amendment entitled him to a jury determination on
the issue of loss amount for purposes of determining the amount of restitution
owed.



        *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-30002

      Udoh did not object when he was arraigned by the magistrate judge;
therefore, review of his Sixth Amendment claim is for plain error only.
See United States v. Hamilton, 440 F.3d 693, 699 (5th Cir. 2006). Although we
have not previously addressed this legal question, we need not do so here
because Udoh has made no attempt to show that the error, even if plain, affected
his substantial rights. See United States v. Jones, 444 F.3d 430, 436-37 (5th Cir.
2006). He therefore cannot establish reversible plain error.
      Udoh failed to raise the alleged speedy trial error prior to trial and has
therefore waived his right to dismissal under the Speedy Trial Act. See United
States v. Bradfield, 113 F.3d 515, 526 (5th Cir. 1997). Udoh’s contention that his
restitution order violated the Sixth Amendment is foreclosed by United States
v. Garza, 429 F.3d 165, 170 (5th Cir. 2005), which held that “judicial fact-finding
supporting restitution orders does not violate the Sixth Amendment.”
      AFFIRMED.




                                        2